        Case 5:20-cv-04696-BLF Document 24 Filed 08/10/20 Page 1 of 3



 1   PERKINS COIE LLP
     Bobbie J. Wilson, Cal. Bar No. 148317
 2   BWilson@perkinscoie.com
     Sunita Bali, Cal. Bar No. 274108
                                                                   ISTRIC
 3   SBali@perkinscoie.com
     Mara Boundy, Cal. Bar No. 287109                         TES D      TC
                                                            TA
 4   MBoundy@perkinscoie.com




                                                                                             O
                                                       S
     505 Howard Street, Suite 1000




                                                                                              U
                                                      ED




                                                                                               RT
 5   San Francisco, CA 94105
                                                                     VED




                                                  UNIT
     Telephone: 415.344.7000
 6   Facsimile: 415.344.7050                                    APPRO




                                                                                                    R NIA
 7   Susan D. Fahringer, Cal. Bar No. 162978
                                                                                               an
                                                                                       n Freem
     SFahringer@perkinscoie.com




                                                  NO
 8   1201 Third Avenue, Suite 4900                                             Labso
                                                                    ge B e t h




                                                                                                    FO
     Seattle, WA 98101                                      Jud




                                                   RT




                                                                                               LI
 9   Telephone: (206) 359-8000
                                                           ER




                                                      H




                                                                                              A
     Facsimile: (206) 359-9000
                                                                N                              C
10                                                                                F
                                                                    D IS T IC T O
     Attorneys for Defendant                                              R
11   GOOGLE LLC

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN JOSE DIVISION

16
     STEVEN VANCE and TIM JANECYK,              Case No. 5:20-cv-04696BLF
17   for themselves and others similarly
     situated,                                  STIPULATION TO EXTEND TIME FOR
18                                              DEFENDANT GOOGLE LLC TO
                          Plaintiffs,           RESPOND TO CLASS ACTION
19                                              COMPLAINT
            v.
20                                              Judge: Hon. Beth Labson Freeman
     GOOGLE LLC, a Delaware limited
21   liability company,                         Current Response Date: August 14, 2020
                                                New Response Date:     September 23, 2020
22                        Defendant.
23

24

25

26

27

28

                                                   STIPULATION TO EXTEND TIME TO RESPOND
                                                                    Case No. 5:20-cv-04696-BLF
        Case 5:20-cv-04696-BLF Document 24 Filed 08/10/20 Page 2 of 3



 1                                           STIPULATION

 2           Pursuant to Civil Local Rule 6-1(a), Plaintiffs Steven Vance and Tim Janecyk

 3   (“Plaintiffs”), and Defendant Google LLC (“Defendant”), by and through their attorneys of

 4   record, hereby stipulate as follows:

 5           1.     WHEREAS, Plaintiffs filed a Class Action Complaint on July 14, 2020 (Dkt. 1);

 6           2.     WHEREAS, Defendant’s current deadline to answer or otherwise respond to

 7   Plaintiffs’ Class Action Complaint is August 14, 2020;

 8           3.     WHEREAS, the parties have agreed to extend Defendant’s deadline to respond to

 9   the Class Action Complaint to September 23, 2020;

10           5.     WHEREAS none of the above deadlines alter the date of any event or any deadline

11   that is already fixed by Court order.

12           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties as

13   follows:

14           1.     Defendant’s deadline to respond to the Class Action Complaint is September 23,

15   2020.

16           IT IS SO STIPULATED.

17   DATED: August 7, 2020                                PERKINS COIE LLP
18
                                                          By: /s/ Mara Boundy
19                                                            Bobbie J. Wilson
                                                              Susan D. Fahringer
20                                                            Sunita Bali
                                                              Mara Boundy
21
                                                          Attorneys for Defendant
22                                                        GOOGLE LLC
23
     DATED: August 7, 2020
24                                                        By: /s/ Nicholas R. Lange
25                                                            Megan Pierce (SBN 314044)
26                                                            Michael Kanovitz (pro hac vice)
                                                              Scott R. Drury (pro hac vice)
27                                                            LOEVY & LOEVY
                                                              311 N. Aberdeen, 3rd Floor
28                                                            Chicago, Illinois 60607
                                                    -2-       (312) 253-5900 (phone)
                                                           STIPULATION TO EXTEND TIME TO RESPOND
                                                                            Case No. 5:20-cv-04696-BLF
        Case 5:20-cv-04696-BLF Document 24 Filed 08/10/20 Page 3 of 3



 1                                                            (312) 243-5902 (facsimile)
                                                              megan@loevy.com
 2                                                            mike@loevy.com
 3                                                            drury@loevy.com

 4                                                            Gary Lynch (pro hac vice)
                                                              Todd Carpenter (SBN 234464)
 5                                                            Katrina Carroll (pro hac vice)
                                                              Kyle A. Shamberg (pro hac vice
 6                                                            application forthcoming)
 7                                                            Nicholas R. Lange (pro hac vice)
                                                              CARLSON LYNCH LLP
 8                                                            111 West Washington Street, Suite 1240
                                                              Chicago, Illinois 60602
 9                                                            (312) 750-1265 (phone)
                                                              glynch@carlsonlynch.com
10
                                                              tcarpenter@carlsonlynch.com
11                                                            kcarroll@carlsonlynch.com
                                                              kshamberg@carlsonlynch.com
12                                                            nlange@carlsonlynch.com

13                                                       Attorneys for Plaintiffs and the proposed class

14

15                                            ATTESTATION

16          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

17   document has been obtained from the other signatories.

18                                                                 /s/ Mara Boundy
                                                                   Mara Boundy
19

20

21

22

23

24

25

26

27

28
                                                      -3-
                                                            STIPULATION TO EXTEND TIME TO RESPOND
                                                                             Case No. 5:20-cv-04696-BLF
